Citation Nr: 1037258	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for degenerative changes and disc bulges of the lumbar spine.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a right foot disorder.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a right knee disorder.

4.  Entitlement to service connection for degenerative changes 
and disc bulges of the lumbar spine.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1977 to February 1978, and from November 1978 to 
August 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran perfected an appeal, and the claims 
are now properly before the Board.

In September 2010, the Veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the VA Central 
Office in Washington, DC; a transcript of that hearing is of 
record.

The issues of entitlement to service connection for degenerative 
changes and disc bulges of the lumbar spine, right foot disorder, 
and right knee disorder, on the merits, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated March 2005, the RO denied the appellant's 
claims of service connection for degenerative changes and disc 
bulges of the lumbar spine, a right foot disorder, and a right 
knee disorder.  He was properly notified, did not file an appeal, 
and that decision became final.

2.  Evidence received since the March 2005 RO decision is neither 
cumulative nor redundant of the evidence of record and relates to 
an unestablished fact necessary to substantiate the claims of 
service connection for degenerative changes and disc bulges of 
the lumbar spine, a right foot disorder, and a right knee 
disorder.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim for 
service connection for degenerative changes and disc bulges of 
the lumbar spine is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

2.  As new and material evidence has been received, the claim for 
service connection for a right foot disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  As new and material evidence has been received, the claim for 
service connection for a right knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the Board's favorable disposition of the claims to reopen, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have been 
accomplished.  

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  



Factual Background and Analysis-New and Material Evidence

In a March 2005 rating decision the RO determined that service 
connection was not warranted for degenerative changes and disc 
bulges of the lumbar spine, a right foot disorder, and a right 
knee disorder.  It was noted, in essence, that there was no 
medical evidence which showed that his lumbar spine disability 
was caused by his military service, and the evidence of record 
did not contain diagnoses of a current right foot or right knee 
disorder.  The Veteran did not perfect an appeal of the decision, 
and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.104 (2009).

The evidence received since the March 2005 rating decision 
includes additional VA and private treatment records.  In an 
August 2010 letter, J.K.S., M.D., opines that the Veteran's 
current back pain was caused by a motor vehicle accident that he 
incurred during his active service.  Additionally, the newly-
submitted private treatment records show that the Veteran has a 
longstanding history of diagnosed phlebitis and deep vein 
thrombosis in his right leg.  He has also had residuals of a 
right ankle fracture.  This evidence is neither cumulative nor 
redundant and raises a reasonable possibility of substantiating 
the claims, as it provides medical evidence of a possible nexus 
between the claimed lumbar spine disorder and the Veteran's 
active service, as well as evidence of diagnosed disorders 
pertaining to the Veteran's right foot and knee.  Therefore, the 
claims for service connection for degenerative changes and disc 
bulges of the lumbar spine, a right foot disorder, and a right 
knee disorder must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence having been submitted; reopening the 
claim for entitlement to service connection for degenerative 
changes and disc bulges of the lumbar spine is granted.

New and material evidence having been submitted; reopening the 
claim for entitlement to service connection for a right foot 
disorder spine is granted.

New and material evidence having been submitted; reopening the 
claim for entitlement to service connection for a right knee 
disorder is granted.


REMAND

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.

Concerning the claim for service connection for a lumbar spine 
disorder, the Board notes that the Veteran's service records show 
that he was involved in a motor vehicle accident in October 1979.  
In February 2005, after reviewing the claims file, a VA examiner 
opined that the Veteran's current low back condition was less 
likely as not a result of the car accident in October 1979.  
Contrastingly, a private doctor opined in August 2010 that it was 
highly likely that the Veteran's current back pain was caused by 
the motor vehicle accident during service.  Unfortunately, 
neither the VA examiner nor the private doctor provided any 
reasons or bases to support their opinion.  Under these 
circumstances, the Board finds that a medical opinion-based on 
full consideration of the Veteran's documented medical history 
and assertions, and supported by clearly-stated rationale-would 
be helpful in resolving the claim for service connection for a 
lumbar spine disorder.

Turning to the claims for service connection for a right foot and 
right knee disorder, the Board observes that in his 
September 2010 Board hearing, the Veteran clarified that his 
right foot and knee problems were essentially the same problem.  
He indicated that he had been treated for pain in his right leg 
since 1986 or 1987.  The private treatment records show that 
since 1986, the Veteran has a lengthy history of deep vein 
thrombosis and phlebitis of the right leg.  Under the 
circumstances of this case, the Board finds that medical 
examination and an opinion by an appropriate physician would be 
helpful in determining if there is a connection between the 
Veteran's right foot and knee problems and the Veteran's active 
service, to include his in-service motor vehicle accident.

Also, during the Veteran's September 2010 Board hearing, he 
reported that he was in receipt of Social Security Administration 
(SSA) disability benefits.  However, neither the decision from 
the SSA awarding the benefits nor the medical records on which 
the decision was based have been obtained.  As such, VA has a 
duty to assist in gathering social security records when put on 
notice that the Veteran is receiving social security benefits.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet.App. 180 (1992).  Therefore, the RO should 
obtain the Veteran's SSA records and associate them with the 
claims folder.

Accordingly, the case is REMANDED for the following action:

1.   The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for a lumbar spine 
disorder, a right foot disorder, or a right 
knee disorder since May 2006.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  The RO should obtain a copy of the SSA 
decision awarding the Veteran disability 
benefits and copies of the records on which 
SSA based the initial award of benefits.  
Any subsequent disability determinations, 
as well as the records upon which those 
determinations were made, should also be 
requested.

3.  The Veteran should be scheduled for VA 
examination(s) to determine whether the 
Veteran has a diagnosed lumbar spine, right 
foot, and/or right knee disorders (to 
include deep vein thrombosis and phlebitis) 
that manifested itself during or occurred 
as a result of his active duty service (to 
include the October 1979 motor vehicle 
accident).  The claims file should be 
provided to the examiner for review.  

The examiner is requested to provide an 
opinion as to the whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that any diagnosed 
disorder accounting for the Veteran's 
lumbar spine, right foot, and right knee 
symptoms were incurred in or are otherwise 
related to his period of military service.  
Any opinion should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


